Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1-7  
	It is unclear how much, if any, patentable weight to accord the preamble recitation that it is for a “respirator carrying belt system”, e.g. whether it must be functionally capable of carrying a respirator, noting that nothing in the body of the claim relates even functionally to carrying a respirator.
	It is unclear what the scope of the phrase “belt strap” is, e.g. whether this should be taken to require a strap forming a torso encompassing belt, a waist belt, a strap usable as a belt of some kind, a flexible belt/strap (as although rarely used in that context, it is possible for a strap to be rigid), or if it has some other scope. 
	For the purposes of Examination on the merits, Examiner accords patentable weight to the preamble recitation as it is necessary in order to properly understand the use and function of the structure of the body of the claim, i.e. it provides context for the padding and the belt strap and lends meaning to these terms; Examiner also takes the phrase “belt strap” to refer to a strap worn as a belt about a person’s body, as the specification refers to carrying belt systems and in order to avoid encompassing respirator masks which are related but different from the inventive structure.
With Respect to Claims 8-10  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: U.S. Patent Publication # 2011/0174310 discloses a respirator cushioning structure formed by injection molding a hollow profiled section with a strap connection device ([0022] disclosed clips or other functional means for fixation to a patient interface such as a mask frame inherently indicates attachment via the mask to straps securing the frame in place on a wearer’s face or alternately render such obvious), but lacks a belt strap connection device as claimed (noting for clarity the interpretation of this phrase per the 112, 2nd paragraph rejection above); U.S. Patent Publication #2013/0206806 discloses a somewhat similar belt strap to attach a respirator to a user including a cushion structure (51), but the cushion structure is simply a simple layer of padding material rather than a pad core and shell as claimed, and additionally there is insufficient motivation to modify this structure to add the details fo the ‘310 publication’s padding, noting the different environment and purpose of the two (i.e. a padding for providing a sealed area for a user and cushioning a face is not the same as a padding for a user’s waist area); it is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)). Additionally, none of the other prior art discloses the subject matter of the claims as best understood by Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734